IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-75,972-03


                               IN RE JACOB BARRON, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                         CAUSE NOS. 06-06547-C & 06-06548-C
                           IN THE 106TH DISTRICT COURT
                              FROM DAWSON COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that the Texas Department of

Criminal Justice is calculating his sentences based on void judgments in these cause numbers

entered while an Article 11.07 habeas corpus application was pending on remand to Dawson

County.

       In a prior order from Relator’s habeas corpus proceedings, this Court noted that he had

been re-sentenced on December 21, 2011, and concluded that the trial court’s judgment was void

because there was no jurisdiction to vacate the original convictions and re-sentence Relator. Ex
                                                                                                  2

parte Barron, No. WR-75,972-02 at *2 (Tex. Crim. App. Apr. 18, 2012) (not designated for

publication). This Court ordered the trial court to “vacate its judgment of December 21, 2011

purporting to re-sentence [Relator].” Id. Though the order only concerned one of Relator’s two

convictions, Cause 06-06548-C, any order purporting to vacate one of his 2007 convictions and

re-sentence Relator at that time would necessarily be void.

       Respondent, the Judge of the 106th District Court of Dawson County, shall file a response

with this Court by affirming whether the 2011 “convictions” in this case have been vacated and,

if so, whether the Texas Department of Criminal Justice has been notified of this action.

Respondent’s answer shall be submitted within 30 days of the date of this order. This application

for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted his

response.

Filed: September 17, 2014
Do not publish